DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed January 31, 2022.
	Claims 1-9, 12-15 and 17-21 are pending.  Claims 10-11 and 16 are canceled.  Claims 1-3, 5-7 and 19-21 are amended.  Claims 1, 5 and 19-20 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 Allowable Subject Matter
Claims 1-9, 12-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited control circuitry configured to apply a negative voltage to the body of the memory cell string during a time interval between the first and second state, in combination with the other limitations.
With respect to independent claim 5, there is no teaching or suggestion in the prior art of record to provide the recited negative charge pump including an output to provide a negative voltage, and control circuitry configured to determine, during the second state, whether a state of a selected memory cell of the memory cells reaches a target value, to couple the output of the negative charge pump to the body of the memory cell string during a time interval between the first and second stages, in combination with the other limitations.
With respect to independent claim 19, there is no teaching or suggestion in the prior art of record to provide the recited step of applying a negative voltage to the body of the memory cell string during a time interval between the first and second stages, wherein erasing, determining, and applying are performed by a memory device, and wherein applying the negative voltage to the body of the memory cell string comprises applying the negative voltage through a source coupled to the body of the memory cell string, in combination with the other limitations.
With respect to independent claim 20, there is no teaching or suggestion in the prior art of record to provide the recited step of applying a negative voltage to the body of the memory cell string during a time interval between the first and second stages, and wherein applying the negative voltage to the body of the memory cell string comprises applying the negative voltage through a data line coupled to the body of the memory cell string, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825